Exhibit 10.1
 
ACTION BY WRITTEN CONSENT OF DIRECTORS
 
OF
 
GAWK INCORPORATED
A Nevada Corporation

--------------------------------------------------------------------------------

 
The undersigned, being all of the Directors of GAWK Incorporated, a Nevada
Corporation (the "Corporation") pursuant to the Bylaws of the Corporation and
the Nevada Statutes, hereby consent to the following actions of the Corporation
as of March 6, 2014, a copy of which shall be filed with the minutes of the
Corporation:
 
Whereas, the Corporation has deemed the following actions to be in its
best-interests;
 
NOW, WHEREFORE IT IS RESOLVED AS FOLLOWS:
 
1.
SHARE CANCELLATION.

 
RESOLVED: That the Corporation be and hereby is authorized to cancel the
following shares of common stock for the reasons set forth below:
 
150,000,000 Restricted Common Shares Owned by TEKNOVU, Inc., which have been
cancelled per the Shareholder's instructions, attached hereto, in exchange for
the issuance of the below referenced shares of SERIES A Preferred Stock.
 
2. 
SHARE ISSUANCE.

 
RESOLVED FURTHER: That the Corporation be and hereby is authorized to issue the
following shares of common stock for the reasons set forth below:
 
1,000 shares of SERIES A Preferred Stock to TEKNOVU, Inc., which are being
issued in exchange for the cancellation of the above referenced 150,000,000
Restricted Common Shares.
 
RESOLVED FURTHER: That VStock Transfer, the registrar and transfer agent of the
Corporation is authorized to issue certificates representing said Shares to
TEKNOVU, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
RESOLVED FURTHER: That as said shares are being issued pursuant to an exemption
from registration provided by Section 4(2) of the Securities Act of 1933 and
that said shares represent "Restricted Securities" and the share certificate
shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT PURSUANT
TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION, AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND STATE SECURITIES LAWS IS
AVAILABLE.”
 
2. 
OMNIBUS RESOLUTION.

 
RESOLVED: That the proper officers of the Corporation be, and each of them
hereby is, authorized, empowered and directed in the name and on behalf of the
Corporation, to take any and all actions reasonably necessary or appropriate to
carry out the intent of the above resolutions, including the execution of
documents, issuance of share certificates, warrants, debentures and making any
filings with federal and state securities authorities as they deem necessary or
appropriate, and that any and all actions taken by the officers in connection
therewith are hereby ratified, confirmed, and approved.
 
This Unanimous Written Consent may be executed in counter parts and by facsimile
and such counterparts and facsimile copies shall be conclusive evidence of the
consent and ratification of the matters contained herein by the undersigned
director(s).
 
Dated: March 6, 2014
 
/s/ Mars Callahan
 
Director
 




[img002.jpg]  
Director
 

 
 

--------------------------------------------------------------------------------